United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., (widow of J.K.) Appellant

and
U.S. POSTAL SERVICE, WORLDWAY AIR
MAIL CENTEER, Los Angeles, CA, Employer
__________________________________________
Appearances:
Thomas Martin, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 08-299
Issued: May 6, 2009

Case Submitted on the Record

ORDER GRANTING REMAND
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

On November 7, 2007 appellant, through counsel, filed a timely appeal from a decision
of the Office of Workers’ Compensation Programs dated October 11, 2007, granting appellant a
posthumous schedule award for 15 percent impairment and 5 percent impairment of the
employee’s right and left lower extremities, respectively.1 The award was for 57.6 weeks to run
for the period June 24, 2004 to August 1, 2005. The Board docketed the appeal as No. 08-299.
On appeal appellant contends that the Office improperly determined the applicable rate of pay
for the employee’s schedule award.
On October 22, 2008 the Board requested the Director of the Office to submit a legal
pleading on the issue of whether, in a posthumous schedule award, the Office’s calculation of the
compensation rate at 2/3 or 3/4 is determined by the date the schedule award issues or by the
period of the award.

1

The employee filed an occupational disease claim on March 14, 2002 alleging that he first realized his bilateral
knee condition was employment related on April 1, 2000. He stopped work as a mail handler and equipment
operator on October 4, 2000, retired on disability July 18, 2003 and filed a claim for a schedule award on
July 31, 2003. The employee died on July 8, 2006 from an acute myocardial infarction.

On February 5, 2009 the Director filed a motion to remand the case. The Director
determined that the Office had incorrectly calculated the compensation rate in its October 11,
2007 decision since it had determined the rate of pay based on the date the schedule award was
issued instead of the period of the award, which was set to run during the employee’s lifetime,
commencing on the date of maximum medical improvement. As the Director noted in its
pleading, the date the schedule award was “payable” began on June 24, 2004, which was two
years prior to the employee’s death. Thus, appellant was entitled to the augmented compensation
rate of 3/4 as the “schedule award was ‘payable for a period preceding the death’ of the
employee” during which he had qualified dependents and was entitled to augmented
compensation. On remand, the Director stated that the Office would be instructed to recalculate
the compensation rate for the period of the award, i.e., June 24, 2004 to August 1, 2005, to
reflect the augmented rate of 3/4.
The Board has duly considered the matter and concludes that, in light of the reasons
contained in the Director’s motion to remand, the motion should be granted.
IT IS HEREBY ORDERED THAT the motion to remand filed by the Director of the
Office of Workers’ Compensation Programs is granted. The decision of the Office dated
October 11, 2007 is set aside and the case is remanded for further proceedings consistent with
this order of the Board.
Issued: May 6, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

2

